      Case 18-14391-mdc                        Doc 73        Filed 04/30/20 Entered 04/30/20 15:57:12                              Desc Main
                                                             Document     Page 1 of 5
 Fill in this information to identify the case:

  Debtor 1        Joshua P. Wark


  Debtor 2
  (Spouse, if filing)


  United States Bankruptcy Court for the:   Eastern District of Pennsylvania
                                                                               (State)
  Case number           18-14391-mdc




Official Form 410S1
Notice of Mortgage Payment Change                                                                                                              12/15
If the debtor's plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor's principal residence, you must use this form to give notice of any changes in the installment payment amount. File th is form
as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.

   Name of creditor:           Quicken Loans, LLC formerly known as (FKA)         Court claim no. (if known): 3
                               Quicken Loans Inc.
   Last 4 digits of any number you use to                                         Date of payment change:
   identify the debtor's account:                          8648                   Must be at least 21 days after date       04/01/2020
                                                                                  of this notice

                                                                                  New total payment:                        $ Forbearance
                                                                                  Principal, interest, and escrow, if any

Part 1:         Escrow Account Payment Adjustment

 1. Will there be a change in the debtor's escrow account payment?

             No
             Yes.           Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law.
                            Describe the basis for the change. If a statement is not attached, explain why: ___________________________
                            ___________________________________________________________________ _______________________
                        Current escrow payment:         $ _______        New escrow payment:                           $ _______




Part 2:         Mortgage Payment Adjustment

 2.      Will the debtor's principal and interest payment change based on an adjustment to the interest rate on the debtor's
         variable-rate account?

             No
             Yes.        Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is
                         not attached, explain why: ___________________________________________________________________
                 __________________________________________________________________________________________
                    Current interest rate             _____________%        New interest rate: ___________%

                        Current principal and interest payment: $ _______________ New principal and interest payment: $___________


Part 3:         Other Payment Change

 3. Will there be a change in the debtor's mortgage payment for a reason not listed above?

             No
             Yes.         Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification
                          agreement. (Court approval may be required before the payment change can take effect.)
                          Reason for change: Temporary forbearance from April 1, 2020 through June 30, 2020. Please see attached Notice of
                                             Temporary Forbearance.


                        Current mortgage payment:        $ 1,367.67       New mortgage payment:                         $ Forbearance
     Case 18-14391-mdc                          Doc 73          Filed 04/30/20 Entered 04/30/20 15:57:12                   Desc Main
                                                                Document     Page 2 of 5
Debtor 1           Joshua P. Wark                                               Case number (if known) 18-14391-mdc
                   First Name     Middle Name       Last Name




Part 4:         Sign Here


    The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
    telephone number.
    Check the appropriate box:
             I am the creditor.
             I am the creditor's attorney or authorized agent.


    I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
    knowledge, information, and reasonable belief:




     /s/ William E. Miller                                                                Date   April 30, 2020
    Signature



    Print:               William E. Miller, Bar ID# 308951                                Title: Attorney for Creditor
                         First Name                 Middle Name     Last Name



    Company              Stern & Eisenberg, P.C.


    Address              1581 Main Street, Suite 200 The Shops at Valley Square
                         Number             Street
                         Warrington, PA 18976
                         City                                       State         ZIP Code


Contact phone 215-572-8111                       Email     wmiller@sterneisenberg.com
   Case 18-14391-mdc         Doc 73    Filed 04/30/20 Entered 04/30/20 15:57:12             Desc Main
                                       Document     Page 3 of 5

                         IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                                  PHILADELPHIA DIVISION

     IN RE:                                            Case No. 18-14391-mdc

     JOSHUA P. WARK                                    Chapter 13

              Debtor.

                             NOTICE OF TEMPORARY FORBEARANCE

Bankruptcy Court Claim #:                            3
Date of Filing:                                      July 31, 2018 (Amended May 16, 2019)
Effective Date of Forbearance:                       April 1, 2020 – June 30, 2020

Quicken Loans, LLC formerly known as (FKA) Quicken Loans Inc. (“Creditor”) hereby provides notice that
due to a recent financial hardship resulting directly or indirectly from the COVID-19 emergency the Debtor
has requested, and Creditor has provided, a temporary suspension of mortgage payments (“Temporary
Forbearance”).

During this short-term relief, all terms and provisions of the mortgage note and security instrument, other than
the payment obligations, will remain in full force and effect.

NOTE: The Temporary Forbearance does not forgive any indebtedness; it only suspends the date that such
indebtedness must be paid.

Creditor does not waive any rights upon expiration of the Temporary Forbearance with respect to any
remaining delinquency, including the right to seek relief from the automatic stay for nonpayment of the post-
petition monthly installments or for reasons other than non-payment of the post-petition monthly installments,
including, but not limited to, a lack of payment for required escrow items such as hazard insurance and real
estate taxes. Creditor does not waive any rights to collect any and all payments that may come due during the
Temporary Forbearance period after the expiration of the Temporary Forbearance.

Creditor is using Official Form 410S1 in accordance with Miscellaneous Order No. 20-3007, entered April 22,
2020. This use of Official Form 410S1 in this context does not imply or indicate that a payment change is
occurring or has occurred on the Debtor’s account, nor does the use of Official Form 410S1 in this context
imply or indicate that the provisions of Federal Rule of Bankruptcy Procedure 3002.1 apply to this filing.
   Case 18-14391-mdc         Doc 73        Filed 04/30/20 Entered 04/30/20 15:57:12 Desc Main
                                          Document       Page 4 of 5
Nothing in the Temporary Forbearance or in this Notice shall constitute a waiver of Creditor’s rights under the
terms of the mortgage note and security instrument, the Bankruptcy Code or applicable non-bankruptcy laws
and regulations, including, but not limited to, the Real Estate Settlement Procedures Act. Creditor expressly
retains the right to collect any post-petition escrow shortage.


                                             /s/ William E. Miller
                                             William E. Miller, Esquire
                                             ID No: 308951
                                             Stern & Eisenberg, P.C.
                                             1581 Main Street, Suite 200
                                             Warrington, PA 18976
                                             wmiller@sterneisenberg.com
                                             Phone: 215-572-8111
                                             Fax: 215-572-5025
   Case 18-14391-mdc          Doc 73    Filed 04/30/20 Entered 04/30/20 15:57:12             Desc Main
                                        Document     Page 5 of 5

                         IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                                  PHILADELPHIA DIVISION

     IN RE:                                             Case No. 18-14391-mdc

     JOSHUA P. WARK                                     Chapter 13

     Debtor.

                                       CERTIFICATE OF SERVICE

        I certify that on April 30, 2020, I caused to be served a true and correct copy of the above Notice of
Temporary Forbearance upon registered recipients via the Court’s ECF system. In the event the debtor(s)
is/are pro se, a paper copy of the Notice is being mailed to the debtor’s address on file with the Court.


                                              /s/ William E. Miller
                                              Stern & Eisenberg, P.C.
                                              William E. Miller, Esquire
                                              ID No: 037182010
                                              wmiller@sterneisenberg.com
